UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7299



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ADRIAN CLARK, a/k/a L.A.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CR-96-20, CA-98-54-3)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian Clark, Appellant Pro Se. David Earl Godwin, Assistant United
States Attorney, Clarksburg, West Virginia; Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adrian Clark seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Clark, Nos. CR-96-20; CA-98-54-3

(N.D.W. Va. Sept. 3, 1999).     Additionally, we decline to address

the issue of ineffective assistance of counsel, which was raised

for the first time on appeal.    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2